OPINION
This is an appeal from an order of confirmation of a foreclosure sale and ordering a distribution that was entered after a notice of bankruptcy filing by the debtor was filed in the trial court and after the case had been dismissed due to the pending bankruptcy filing.
Both appellee creditors have acknowledged in their briefs that the appealed from order is without any force or effect. Appellee National Union asserts that the bankruptcy court dismissed appellant's bankruptcy case on September 28, 2001, and that it, National Union, will submit a new order of confirmation and distribution.
The judgment is reversed, and the case is REMANDED to the trial court for further proceedings.
WOLFF, P.J., BROGAN, J. and YOUNG, J., concur.